
	
		I
		111th CONGRESS
		2d Session
		H. R. 5601
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Mr. Putnam (for
			 himself and Mr. Miller of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide relief to homeowners with mortgages insured by
		  the FHA who are economically affected as a result of the discharge of oil in
		  the Gulf of Mexico caused by the explosion on and sinking of the mobile
		  offshore drilling unit Deepwater Horizon, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Homeowners Relief Act of
			 2010.
		2.Special
			 forbearance for FHA mortgagorsThe provisions of Mortgagee Letter 2002–17
			 of the Secretary of Housing and Urban Development (regarding Special
			 Forbearance: Program Changes and Updates) relating to Type I Special
			 Forbearance shall apply, until the conclusion of fiscal year 2011 and may not
			 be revoked, annulled, repealed, or rescinded during such period, with respect
			 to mortgagees of mortgages that are insured under title II of the National
			 Housing Act, are secured by one- to four-family dwellings, and have mortgagors
			 who, as a result of the explosion on and sinking of the mobile offshore
			 drilling unit Deepwater Horizon, the discharge of oil in the Gulf of Mexico
			 caused by such explosion and sinking, or the effects of such discharge on the
			 economy in the areas affected by such discharge, have suffered a loss of income
			 or an increase in living expenses.
		3.Short- and
			 long-term plans to assist affected homeowners
			(a)Short-term
			 planNot later than the
			 expiration of the 15-day period beginning on the date of the enactment of this
			 Act, the Secretary of Housing and Urban Development shall develop and submit to
			 the Congress a list of programs and resources administered by the Secretary
			 that will be made immediately available to assist homeowners of one- to
			 four-family dwelling, and communities that have suffered negative economic
			 consequences as a result of the explosion on and sinking of the mobile offshore
			 drilling unit Deepwater Horizon or the discharge of oil in the Gulf of Mexico
			 caused by such explosion and sinking.
			(b)Long-term
			 planNot later than the
			 expiration of the 45-day period beginning on the date of the enactment of this
			 Act, the Secretary of Housing and Urban Development shall develop and submit to
			 the Congress a long-term plan to assist homeowners of one- to four-family
			 dwellings, and communities, that have suffered negative economic consequences
			 as a result of the explosion on and sinking of the mobile offshore drilling
			 unit Deepwater Horizon or the discharge of oil in the Gulf of Mexico caused by
			 such explosion and sinking. Such plan shall identify available programs and
			 resources administered by the Secretary under which such assistance will be
			 provided, any actions the Secretary will take to provide such assistance, any
			 recommendations for legislative changes necessary to carry out such plan, and
			 any recommendations for streamlining existing programs to facilitate more
			 targeted or expedited assistance to homeowners and communities so
			 affected.
			
